Citation Nr: 0109424	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic acquired 
psychiatric disability, to include an undiagnosed 
neuropsychological illness manifested by symptoms including 
anxiety, nervousness, fear of being in groups, concentration 
and memory impairment, depression, and fatigue.

2.  Entitlement to service connection for chronic 
gastrointestinal disability, to include an undiagnosed 
gastrointestinal illness including diarrhea.

3.  Entitlement to service connection for chronic bilateral 
eye disability, to include an undiagnosed illness manifested 
by eye redness and pain.

4.  Entitlement to service connection for a chronic skin 
disorder, to include an undiagnosed illness manifested by 
symptoms involving the skin.

5.  Entitlement to service connection for chronic headache 
disability, to include an undiagnosed illness manifested by 
headaches.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by sensitivity to chemicals and light.

8.  Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
January 1987, from January to April 1991, and unverified 
service from September to November 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) from the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) May 
1998 rating decision which denied service connection for 
aching joints, anxiety, nervousness, fear of being in groups, 
fatigue, loss of concentration and memory, depression, 
sensitivity to chemicals and light, diarrhea, eye problems, 
headaches, and skin rashes, claimed to have developed as a 
result of undiagnosed illnesses, and entitlement to permanent 
and total disability rating for nonservice-connected pension 
purposes.

In his April 1999 substantive appeal, the veteran requested a 
Travel Board hearing.  He was scheduled to appear at a Travel 
Board hearing on March 5, 2001 (notice of which was mailed to 
his address of record on January 31, 2001), but he failed to 
report for same.  Accordingly, his appeal will be processed 
as though his Travel Board hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d), (e) (2000).

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the RO in September 2000 denied service connection 
for several disabilities at issue as not well grounded.

Pursuant to VCAA, VA shall make reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim for benefits, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(a)).  
This assistance shall include association with the file 
relevant records held by any Federal department or agency.  

In this case, the evidence of record indicates that the 
veteran may receive intermittent medical treatment at a VA 
facility in Houston.  As indicated on VA medical examination 
in June 2000, he was last seen at that facility in April 
2000.  Although VA outpatient treatment records appear to 
have been available for the examiners' review in conjunction 
with VA compensation and pension examinations in June and 
July 2000, no such records have been associated with the 
claims file.  Accordingly, prior to final resolution of the 
veteran's claims, all VA clinical records should be 
associated with the file.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (when VA is on notice of the existence and 
relevance of evidence, it must obtain same prior to issuing a 
decision).  

Moreover, the evidence of record indicates that the veteran 
may have received psychiatric treatment at Deer Park Hospital 
and Houston International Hospital prior to entering the 
service in January 1984 (see June 2000 VA psychiatric 
examination report), and he may have received intermittent 
medical treatment for numerous other disabilities in the 
recent years (including during his imprisonment until 
December 1999).  As indicated on VA compensation and pension 
examinations in June and July 2000, he appears to have been 
treated, recently, for cholecystectomy and hepatitis 
("recent" post surgical scars on the right upper quadrant 
were noted on VA medical examination in June 2000).  
Accordingly, prior to scheduling him for appropriate VA 
medical examinations, as requested below, all outstanding 
medical records pertinent to the service connection and 
nonservice-connected disability pension claims should be 
associated with the file.

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

As noted above, VA compensation and pension examinations were 
performed in June and July 2000, reporting the veteran's 
complaints referable to the various claimed disabilities, 
identifying some of his complaints and impairment, and 
diagnosing some, but apparently not all disabilities.  A 
review of the examination reports indicates that the 
examiners did not provide an opinion regarding the etiology 
of the pertinent disabilities; they did not address the 
veteran's contention to the effect that some of his 
symptoms/impairment constituted a manifestation of an 
undiagnosed illness acquired during his Persian Gulf War 
service; and they did not provide an opinion regarding the 
veteran's employability.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation, 
see Degmetich v. Brown, 104 F.3d 1328 (1997) but, in the case 
of a veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War (as is the case here), 
who exhibits objective indications of chronic disability 
manifested by one or more specific signs or symptoms listed 
in 38 C.F.R. § 3.317(b), such disability may be service-
connected provided that it becomes manifest during active 
service in the Southwest Asia theater of operations, or to a 
compensable degree or more not later than December 31, 2001; 
and provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).

In view of the foregoing, the Board believes a complete VA 
medical examination should now be performed, including a 
review of the complete claims file, to determine the nature 
and origin of the pertinent disabilities, including those 
claimed under 38 C.F.R. § 3.317.  See Suttmann v. Brown, 
5 Vet. App. 127 (1993).

Finally, a review of the claims file indicates that the 
veteran's service medical records are missing.  As evidenced 
by August 1999 RO Administrative Decision, attempts to obtain 
such records have been unsuccessful.  Nevertheless, as other 
considerations require a remand of this case, the RO is 
requested to make one more attempt to associate with the file 
the veteran's complete service records.

The Board recently received a March 9, 2001 letter from the 
veteran's former representative, the TDCJ State Counsel for 
Offenders, to advise their office was withdrawing from 
representation since the veteran had been released from 
custody.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should make another attempt 
to obtain all of the veteran's service 
medical records.  The RO should also 
obtain official verification of his 
actual dates of active military 
service, as well as copies of the DD-
214s relative thereto.

3.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any disability since separation 
from service, and who may have 
treatment him for any 
psychological/psychiatric impairment 
prior to service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file.  In 
particular, any medical records from 
Deer Park Hospital and Houston 
International Hospital prior to 1984, 
complete medical records from Texas 
Department of Criminal Justice from 
March 1997 to December 1999, and VA 
treatment records since 1999 should be 
requested and, if available, should be 
associated with the claims file.  

4.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of all eye 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  As refractive error of 
the eye is not considered a disease or 
injury for VA compensation purposes 
(38 C.F.R. § 3.303(c)), a definitive 
diagnosis is imperative; thus, the 
examiner should be asked to provide an 
opinion as to whether it is as likely 
as not that any other eye disability 
found is causally related to service.  
If any of the foregoing cannot be 
determined, then that should be stated 
for the record.  A complete rationale 
for all conclusions reached should be 
provided.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
identity and etiology of any chronic 
psychiatric disability which may now be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with examination.  All tests 
and studies deemed helpful by the 
examiner should be scheduled and 
conducted in conjunction with the 
examination.  The examiner should be 
requested to express an opinion as to the 
origin and likely date of onset of any 
psychiatric disability which may now be 
present, including whether it is as 
likely as not that any such disability is 
causally related to service or any 
incident occurring therein.  If the 
examiner determines that any psychiatric 
disability was present prior to service, 
he should be asked to provide an opinion 
whether any such disability underwent an 
increase in disability during service 
(aggravation) beyond the natural progress 
of the disease.  If any of the foregoing 
cannot be determined, the examiner should 
so state for the record.  A rationale for 
all opinions expressed and conclusions 
reached should be fully explained.

6.  The veteran should be afforded 
appropriate VA medical examination to 
determine the nature and etiology of his 
claimed Persian Gulf-related undiagnosed 
illnesses, manifested by diarrhea, 
symptoms involving the skin, fatigue, 
joint pain, neuropsychological symptoms, 
sensitivity to chemicals and light, and 
headaches, the nature and etiology of any 
organic gastrointestinal disability and 
skin disorder, as well as all 
disabilities that he now has and the 
extent of any functional impairment 
caused thereby.  The complete claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination; the examination 
report must reflect the examiners' review 
of the claims folder.  Any testing and/or 
clinical studies, deemed necessary, 
should be performed.

The examiner(s) should question the 
veteran in order to obtain all pertinent 
history concerning the claimed 
disorders.  All necessary testing should 
be conducted as determined by the 
examiner(s).  The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if infeasible, the 
examiners should so state.  In any 
event, the examiner(s) should identify 
all objective indications of chronic 
disability.  The examiner(s) are further 
requested to provide an opinion 
concerning the etiology of any 
gastrointestinal, dermatological, and/or 
neurological symptoms, as well as the 
etiology of any symptoms of fatigue, 
diarrhea, headaches, joint pains, 
neuropsychological symptoms, sensitivity 
to chemicals and light, and headaches.  
The examiner(s) should be asked to 
provide an opinion as to whether it is 
as likely as not that any of the 
foregoing disabilities/symptoms are 
causally related to service, keeping in 
mind the circumstances of the veteran's 
service.  If any of the foregoing cannot 
be determined, then that should be 
stated for the record.  A rationale for 
all opinions expressed and conclusions 
reached should be fully explained.

The examiner(s) should be requested to 
provide an opinion on the severity 
(e.g., slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect 
of all disabilities found on 
examination.  38 C.F.R. § 4.10 (2000).  
The findings of the examiner(s) should 
be set forth in the examination report 
and a complete rationale provided for 
any opinion expressed by the 
examiner(s).

7.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 
(1992).  The RO should assess the 
history of his disabilities and the 
effect of pain (where appropriate).  A 
determination should be made as to 
whether any disability is the result of 
the veteran's willful misconduct.  The 
claim of entitlement to nonservice-
connected disability pension should then 
be considered under the two-prong test 
enunciated in Brown v. Derwinski, 2 Vet. 
App. 444, 446-47 (1992), i.e., 
considering the "objective" standard 
under 38 C.F.R. §§ 4.15, 4.16 and 4.17 
(2000), and "subjective" standard 
under 38 C.F.R. §§ 3.321(b)(2), 4.15 and 
4.17 (2000).  The ratings assigned the 
disabilities and considered for pension 
purposes should then be combined under 
38 C.F.R. § 4.25 (2000).

8.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  The veteran should be contacted and 
advised of his representation options 
now that the former representative has 
formally withdrawn.

If the benefits sought on appeal are not granted, the veteran 
and his representative, if applicable, should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  

The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless otherwise notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA examination 
without good cause shown may adversely affect the outcome of 
his claim.  38 C.F.R. § 3.655 (2000).



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


